                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

KEITH COLEMAN                                                     CIVIL ACTION

VERSUS                                                               NO. 19-00570

JUDGE JERMEINE WISHBERG                                          SECTION: “J”(3)


                                    ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure

of any party to file an objection to the Magistrate Judge’s Report and

Recommendation, hereby approves the Report and Recommendation of the United

States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Plaintiff’s complaint seeking relief pursuant to 42

U.S.C. § 1983 is DISMISSED WITH PREJUDICE as frivolous, for failing to state

a claim on which relief may be granted, and/or for seeking monetary relief from a

defendant who is immune from such relief.

      New Orleans, Louisiana, this 20th day of March, 2019.




                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE
